                                                                                              FILED 
 UNITED STATES DISTRICT COURT                                                                 CLERK 
 EASTERN DISTRICT OF NEW YORK                                                                     
                                                                                  9:54 am, Jan 22, 2019
 -----------------------------------------------------------------X                               
 TRUSTEES OF LABOR UNION LOCAL NO. 1298                                               U.S. DISTRICT COURT 
 OF NASSAU AND SUFFOLK COUNTIES BENEFIT                                          EASTERN DISTRICT OF NEW YORK 
 FUNDS,                                                                               LONG ISLAND OFFICE 
                                                                      REFERRAL ORDER
                           Plaintiffs,                                17-cv-4556 (ADS) (AYS)

                  -against-

 UNITED FENCE & GUARD RAIL CORP.,

                            Defendant.
 ---------------------------------------------------------------X


APPEARANCES:

Barnes, Iaccarino & Shepherd, LLP
Counsel for Plaintiffs
Three Surrey Lane
Hempstead, New York 11550
       By: Danielle M. Carney, Esq.
.

NO APPEARANCES:

Defendant

SPATT, District Judge.

        On August 3, 2017, the Plaintiff commenced this action against the Defendant to recover

damages under Sections 502 and 515 of the Employee Retirement Income Retirement Income

Security Act of 1974, as amended (“ERISA”) and Section 301 of the Labor Management Relations

Act of 1947.

        On January 16, 2018, the Clerk of the Court issued a Certificate of Default, pursuant to

Rule 55(a) of the Federal Rules of Civil Procedure.

        On January 10, 2019, the Plaintiff moved for a default judgment against the Defendant.
       The Court hereby refers the Plaintiff’s motion for a default judgement to United States

Magistrate Judge Anne Y. Shields for a recommendation as to whether the motion for a default

judgment should be granted, and if so, whether damages should be awarded. The Clerk of the

Court is respectfully directed to note the referral.

SO ORDERED.

Dated: Central Islip, New York
January 22, 2019


                                                       ___/s/ Arthur D. Spatt_______
                                                         ARTHUR D. SPATT
                                                       United States District Judge
